DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
 
Response to Amendment/Arguments
Applicant’s arguments filed 04/09/2021 have been fully considered.
Applicant argues (pp 10) that the claim objections and the 112 rejections have been overcome by the amendments.  In response to the argument, Examiner respectfully agrees.
Applicant argues (pp 10-14) that the prior art of record does not teach on tunnel delay threshold.  In response to the argument, Examiner respectfully disagrees.  The claim recites “setting, by the local router, a tunnel delay threshold of the multiple communication pathways having monitored performances that are above a first set of thresholds”.  This tunnel delay threshold is set based on the monitored performances of the pathways.  The sojourn time is set based on the monitored performances of the pathways.  The packet rate that is measured, is measured based on the quality of service that was set for the pathway.  Even if the sojourn time 
An updated search was conducted and an art was re-discovered to read on the amendments to the limitations:  PGPub 2007/0230346 (Yamada).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-15, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0230346 (Yamada) in view of US PGPub 2017/0366467 (Martin).

Regarding Claim 1:
Yamada teaches A network controller device (Fig 1, Service Quality Management Device 100) comprising: at least one processor (Fig 3, Control Calculation Unit); a network interface communicatively coupled to a core network (Fig 1, IP Network 1) ([0053] The application server 21 and a service quality management device 100 according to the embodiment are connected to the IP network 1 via the router R3);
a storage device coupled to the processor (Fig 3, Control Calculation Unit 110 coupled to the Storage, Demand Information Database 103 and Network Configuration Information Database 107);
and an application ([0011] Network Configuration Acquiring Unit of the Service Quality Management Device 100) stored in the storage device (Fig 3, Network Configuration Information DB 107) ([0058] The topology collecting unit 105 acquires the network configuration information from each of the routers configuring the IP network 1, and stores the acquired network configuration information in the network configuration information DB 107), 
wherein execution of the application ([0011] Network Configuration Acquiring Unit of the Service Quality Management Device 100) by the at least one processor (Fig 3, Control Calculation Unit 110) configures the controller device (Fig 1, Service Quality Management Device 100) to perform acts comprising: 
monitoring performance of multiple communication pathways (Fig 20, shows Route information of the multiple pathways) between routers (Fig 1, R3, R4, R5, R6) in the core network (Fig 1, IP Network 1) and a local router (Fig 1, R1, R2, R7, R8) ([0012] A quality judging unit judging a quality of service actualized by each of the sessions on the basis of the 
wherein the monitoring includes independently measuring a configuration (ie. specified communication service) of a first data stream and a second data stream ([0012] A quality judging unit judging a quality of service actualized by each of the sessions on the basis of the calculated load of each of the links.  [0013] This configuration enables automatic management of the quality of the specified communication service provided on the management target network.),
the first and the second data streams having different characteristics including at least one of different qualities of service (ie. calculated load of each link, traffic volume, cost value) ([0021] The changing unit may determine the optimal cost value of each link by making the quality judging unit again judge the quality of service on the basis of the regulated traffic volume and the changed cost value);
setting, by the local router, a cost of the multiple communication pathways having monitored performances that are above a first set of thresholds (ie. increase threshold, decrease threshold values) ([0071] The optimal cost calculation unit 115 may increase the cost value by the fixed value with respect to the link of which the load is higher than the increase threshold value, and may decrease the cost value by the fixed value with respect to the link of which the load is lower than the decrease threshold value);
reconfiguring allocations of data streams based on the monitored performances, and the different characteristics of the first and second data streams ([0016] The route determination unit determines the packet route for each session on the basis of the same information (the cost value 
and sending reconfigured allocations (ie. changed cost values) of the communication pathways to the routers, wherein the routers implement the reconfigured allocations among the communication pathways that include different settings of the pathway cost ([0091] Fig 12, The control setup unit 108 receives an instruction from the quality judging unit 111 and sets, in the routers R1, R4 and R7, the changed cost values with respect to the link 1-4 and the link 4-7). The actual cost of these routes are reflected in the network.
Yamada teaches on threshold values for quality of service and placing a cost on each pathway based on the quality of service ([0071]) but is silent on setting a tunnel delay threshold of the multiple communication pathways having monitored performances that are above a first set of thresholds; and reconfiguring allocations of data streams based on this tunnel delay threshold.
Martin teaches, in the same field of endeavor, a method which includes prioritization rules that establish a priority preference for egress of data traffic for a first location, Abstract.
Martin also teaches setting, by the local router (Fig 5, Egress Control Apparatus 154), a tunnel delay threshold (ie. sojourn time threshold) of the multiple communication pathways having monitored performances (ie. quality metric, sojourn time) that are above a first set of thresholds ([0078] the network analysis function 80 can compare the sojourn time with respect to one or more thresholds.  [0141] A threshold can be established to provide a range of sojourn time that indicates a sufficiently good quality),

It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Yamada per Martin, so as to include setting a tunnel delay threshold of the multiple communication pathways having monitored performances that are above a first set of thresholds; and reconfiguring allocations of data streams based on this tunnel delay threshold.  It would have been advantageous to include these details as discussed above, as this would allow the invention to track/monitor the set tunnel delay threshold in order to determine if the links are providing the requested quality, see Martin, “So long as the network analysis function 80 determines that the sojourn time is sufficiently short (e.g., less than a predetermined threshold), then it indicates that the high-priority traffic may have good quality”.

Regarding Claim 2:
Yamada (as modified by Martin) teaches the invention of claim 1 as described.
Yamada teaches wherein execution of the application configures the controller device (ie. controller 205) to allocate the data streams by selecting one of the multiple communication pathways having performance measures above the first set of thresholds ([0071] The optimal cost calculation unit 115 may increase the cost value by the fixed value with respect to the link of 
as a primary traffic pipe for all traffic with the local router ([0106] The optimal cost calculation unit 115 decreases the cost value, by a fixed value, of the link having the lowest load or the link of which the load is lower than a predetermined decrease threshold value (S1902).    [0107] The route for each demand is recalculated based on the reset cost value).  This shows that the link with the lowest load will have the lowest cost and be the preferred route for traffic.  

Regarding Claim 3:
Yamada (as modified by Martin) teaches the invention of claim 1 as described.
Yamada teaches wherein execution of the application configures the controller device to allocate the data streams by setting one of the multiple communication pathways having performance measures above the first set of thresholds ([0071] The optimal cost calculation unit 115 may increase the cost value by the fixed value with respect to the link of which the load is higher than the increase threshold value, and may decrease the cost value by the fixed value with respect to the link of which the load is lower than the decrease threshold value),
as a primary traffic pipe for traffic having a specific class of service or quality of service ([0012] A quality judging unit judging a quality of service actualized by each of the sessions on the basis of the calculated load of each of the links.  [0013] This configuration enables automatic management of the quality of the specified communication service provided on the management target network. [0021] The changing unit may determine the optimal cost value of each link by making the quality judging unit again judge the quality of service on the basis of the regulated 

Regarding Claim 4:
Yamada (as modified by Martin) teaches the invention of claim 1 as described.
Yamada (as modified by Martin) does not teach wherein execution of the application configures the controller device to allocate one direction of a class of service stream to one of the multiple communication pathways and to allocate another direction of the class of service stream to a different one of the multiple communication pathways.
Martin teaches wherein execution of the application configures the controller device to allocate one direction of a class of service stream to one of the multiple communication pathways and to allocate another direction of the class of service stream to a different one of the multiple communication pathways ([0138] subsequent session reassignment (see FIG. 12) thus can evaluate the variable capacity in each upstream and downstream direction for respective network connections in determining to which network connection the session will be assigned.  [0143] if the sojourn time exceeds the established threshold time, and utilized to determine (at 356) that sufficient quality is not being maintained for the session as to trigger session reassignment).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Yamada per Martin, so as to include wherein execution of the application configures the controller device to allocate one direction of a class of service stream to one of the multiple communication pathways and to allocate another direction of the class of service stream to a different one of the multiple communication 

Regarding Claims 5, 14, 20:
Yamada (as modified by Martin) teaches the inventions of claims 1, 11, 18 as described.
Yamada (as modified by Martin) does not teach wherein the communication pathways comprise Virtual Private Network (VPN) tunnels.
Martin teaches wherein the communication pathways comprise Virtual Private Network (VPN) tunnels ([0106] The tunnels can be implemented as secure (e.g., Open VPN and IPsec) tunneling to provide for encrypted communication of the data packets between endpoints).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Yamada per Martin, so as to include wherein the communication pathways comprise Virtual Private Network (VPN) tunnels.  It would have been advantageous to include VPNs as it would allow for security and separation of client networks.


Yamada (as modified by Martin) teaches the invention of claim 1 as described.
Yamada (as modified by Martin) does not teach wherein some of the multiple communication pathways pass through an Internet Service Provider Internet network between the local router and the core network.
Martin teaches wherein some of the multiple communication pathways pass through an Internet Service Provider Internet network between the local router (ie. Egress) and the core network (ie. Ingress router is access to core network) (Fig 6 & Fig 7 show that the multiple communication pathways pass between Service Provider(s) between the Ingress router 152 and the Egress router 154).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Yamada per Martin, so as to include wherein some of the multiple communication pathways pass through an Internet Service Provider Internet network between the local router and the core network.  It would have been advantageous as this would allow interconnection of clients from different networks to provide a varied selection of services along with the quality and class requests.

Regarding Claims 8, 15:
Yamada (as modified by Martin) teaches the inventions of claims 1, 11 as described.
Yamada teaches wherein the different classes of service include at least one of Data, Voice, Signaling, Video or OAM (Operation and Administration) ([0053] The communication service is exemplified such as a VoIP (IP telephony) service for providing voice communications on the IP network, a TV telephony service for providing video-attached voice communications, a 
each class of service includes a quality of service marking ([0055] The quality of service (QoS) connoted herein is an index showing whether or not the user terminal can properly receive the communication service), and
each class of service includes performance thresholds (ie. increase threshold, decrease threshold values) ([0071] The optimal cost calculation unit 115 may increase the cost value by the fixed value with respect to the link of which the load is higher than the increase threshold value, and may decrease the cost value by the fixed value with respect to the link of which the load is lower than the decrease threshold value).
Yamada does not teach that each class of service includes a port number.
Martin teaches that each class of service includes a port number ([0141] A threshold can be established to provide a range of sojourn time that indicates a sufficiently good quality. [0143] where the measured network performance includes sojourn time (e.g., a passive measure), if the sojourn time exceeds the established threshold time, and poor quality can be identified and utilized to determine (at 356) that sufficient quality is not being maintained for the session as to trigger session reassignment).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Yamada per Martin, so as to include that each class of service includes a port number.  It would have been advantageous to include that a class of service includes a port number.  This would allow the invention to specify network protocols that would be utilized by specifying a particular port number.


Yamada teaches A method for configuring a network, comprising:  receiving performance data with respect to a first time period ([0067] Quality Judging Unit, checks for quality at initial time and at predetermined timing) for communication pathways between a local router (Fig 1, R1, R2, R7, R8) and routers (Fig 1, R3, R4, R5, R6) in a core network (Fig 1, IP  Network 1) ([0076] The link load calculation unit 113, after updating the traffic volume of each of the links within the network configuration information table, calculates loads of all the links set in the network configuration information table).  The performance values are received by the service demand collecting unit 101 [0062] and these values are used by the link load calculation unit to update the traffic volume of the links.
the performance data including measured communication pathway performance and including measured performance of an independently monitored first data stream and of an independently monitored second data stream ([0012] A quality judging unit judging a quality of service actualized by each of the sessions on the basis of the calculated load of each of the links.  [0118] monitor the quality of service of each session, the service quality management device is capable of automatically managing the quality of service),
the first and second data streams having different characteristics including at least one of different classes of service or different qualities of service ([0012] A quality judging unit judging a quality of service actualized by each of the sessions on the basis of the calculated load of each of the links.  [0021] The changing unit may determine the optimal cost value of each link by making the quality judging unit again judge the quality of service on the basis of the regulated traffic volume and the changed cost value);

in response to a determination based on the performance data that the monitored first data stream or the monitored second data stream exceeds a second set of threshold values ([0071] The optimal cost calculation unit 115 may increase the cost value by the fixed value with respect to the link of which the load is higher than the increase threshold value, and may decrease the cost value by the fixed value with respect to the link of which the load is lower than the decrease threshold value),  Each link (stream) has a determined cost value which is evaluated against thresholds that are based on the quality of service.
reconfiguring allocations of data streams (ie. re-determined packet route) based on the measured communication pathway performance, and the different characteristics of the first data stream and the second data stream ([0016] The route determination unit determines the packet route for each session on the basis of the same information (the cost value of each link) as by a routing algorithm carried out in the actual relay device.  [0019] In the re-judgment about the quality of service, the packet route is re-determined based on the changed cost value, and the traffic volume and the load of each link are recalculated).
silent on setting a tunnel delay threshold of the multiple communication pathways having monitored performances that are above a first set of thresholds; and reconfiguring allocations of data streams based on this tunnel delay threshold.
Martin teaches setting, by the local router, a tunnel delay threshold (ie. sojourn time threshold) to configure a first one of the communication pathways as a primary pathway ([0078] the network analysis function 80 can compare the sojourn time with respect to one or more thresholds.  [0141] A threshold can be established to provide a range of sojourn time that indicates a sufficiently good quality);
reconfiguring allocations (ie. trigger reassignment) of data streams based on the setting of the tunnel delay threshold (ie. sojourn time threshold) among the communication pathways ([0143] where the measured network performance includes sojourn time (e.g., a passive measure), if the sojourn time exceeds the established threshold time, and utilized to determine (at 356) that sufficient quality is not being maintained for the session as to trigger session reassignment).
The motivation to combine Yamada with Martin is the same as for Claim 1.  

Regarding Claim 12:
Yamada (as modified by Martin) teaches the invention of claim 11 as described.
Yamada teaches on sending configuration information ([0091] Fig 12, The control setup unit 108 receives an instruction from the quality judging unit 111 and sets, in the routers R1, R4 
Yamada does not teach select the first one of the communication pathways as a pathway for a first class of service communication stream in a first direction, and to select a second one of the communication pathways as a pathway for the first class of service communication stream in a second direction opposite the first direction.
Martin teaches select the first one of the communication pathways as a pathway for a first class of service communication stream in a first direction, and to select a second one of the communication pathways as a pathway for the first class of service communication stream in a second direction opposite the first direction ([0138] subsequent session reassignment (see FIG. 12) thus can evaluate the variable capacity in each upstream and downstream direction for respective network connections in determining to which network connection the session will be assigned.  [0143] if the sojourn time exceeds the established threshold time, and utilized to determine (at 356) that sufficient quality is not being maintained for the session as to trigger session reassignment).
The motivation to combine Yamada with Martin is the same as for Claim 4.  

Regarding Claim 13:
Yamada (as modified by Martin) teaches the invention of claim 12 as described.
Yamada teaches wherein the first and second communications pathways are different (Fig 16, which shows the different communication pathways through a core network between core routers (R3, R4, R5, R6) and local routers (R1, R2, R7, R8)).  


Yamada teaches One or more computer-readable storage media storing instructions that, when executed by one or more processors (Fig 3, Control Calculation Unit 110 coupled to the Storage, Demand Information Database 103 and Network Configuration Information Database 107) cause the processors to perform acts comprising:
monitoring performance of communication pathways with respect to a first time window ([0067] Quality Judging Unit, checks for quality at initial time and at predetermined timing) between routers (Fig 1, R3, R4, R5, R6) in the core network (Fig 1, IP  Network 1) and a local router (Fig 1, R1, R2, R7, R8), via performance measurement pipes (ie. quality of service session links) configured to include multiple data streams ([0012] A quality judging unit judging a quality of service actualized by each of the sessions on the basis of the calculated load of each of the links.   [0118] monitor the quality of service of each session, the service quality management device is capable of automatically managing the quality of service),
the monitoring including independently measuring each of the data streams in the performance measurement pipes ([0012] A quality judging unit judging a quality of service actualized by each of the sessions on the basis of the calculated load of each of the links.  [0013] This configuration enables automatic management of the quality of the specified communication service provided on the management target network. [0118] monitor the quality of service of each session, the service quality management device is capable of automatically managing the quality of service),
the data streams having different characteristics including at least one of different classes of service or different qualities of service ([0012] A quality judging unit judging a quality of service actualized by each of the sessions on the basis of the calculated load of each of the links.  
based on the monitored performance, setting, by the local router, a cost to configure at least one of the communication pathways as a primary traffic pipe for all traffic with the local router ([0086] The optimal cost calculation unit 115 judges that the present cost value is not the optimal cost value. From this judgment, the optimal cost calculation unit 115 executes the control to update the link cost value set in the network configuration information table into the optimal cost value. For example, if the increase threshold value is set at, e.g., 95% that is the same as the maximum load target value, the optimal cost calculation unit 115 adds "1" to the cost value of the link having the load that exceeds this increase threshold value).
sending, to the routers in the core network, configuration information including the configuration of the at least one communication pathway as the primary traffic pipe ([0091] Fig 12, The control setup unit 108 receives an instruction from the quality judging unit 111 and sets, in the routers R1, R4 and R7, the changed cost values with respect to the link 1-4 and the link 4-7);  The actual cost of these routes are reflected in the network.
and reconfiguring allocations of data streams among the communication pathways based on the monitored performance, and different characteristics of the allocated data streams including at least one of different classes of service or different qualities of service ([0016] The route determination unit according to the present invention determines the packet route for each session on the basis of the same information (the cost value of each link) as by a routing algorithm carried out in the actual relay device.  [0019] In the re-judgment about the quality of 
Yamada teaches on threshold values for quality of service and placing a cost on each pathway based on the quality of service ([0071]) but is silent on setting a tunnel delay threshold of the multiple communication pathways having monitored performances that are above a first set of thresholds; and reconfiguring allocations of data streams based on this tunnel delay threshold.
Martin teaches that based on the monitored performance, setting, by the local router, a tunnel delay threshold (ie. sojourn time threshold) to configure at least one of the communication pathways as a primary traffic pipe for all traffic with the local router ([0078] the network analysis function 80 can compare the sojourn time with respect to one or more thresholds.  [0141] A threshold can be established to provide a range of sojourn time that indicates a sufficiently good quality);
and reconfiguring allocations of data streams among the communication pathways based on the setting of the tunnel delay threshold (ie. sojourn time threshold) ([0143] where the measured network performance includes sojourn time (e.g., a passive measure), if the sojourn time exceeds the established threshold time, and utilized to determine (at 356) that sufficient quality is not being maintained for the session as to trigger session reassignment).
The motivation to combine Yamada with Martin is the same as for Claim 1.  


Yamada (as modified by Martin) teaches the invention of claim 18 as described.
Yamada teaches monitoring performance of the communication pathways between the routers in the core network and the local router, via the performance measurement pipes configured to include multiple data streams ([0012] A quality judging unit judging a quality of service actualized by each of the sessions on the basis of the calculated load of each of the links.  [0013] This configuration enables automatic management of the quality of the specified communication service provided on the management target network. [0118] monitor the quality of service of each session, the service quality management device is capable of automatically managing the quality of service);
monitoring performance of the communication pathways with respect to a second time window (ie. predetermining timing) ([0106] At this time, the optimal cost calculation unit 115 judges if the increased or decreased cost value exceeds the upper limit value that can be taken for the cost value or if the increased or decreased cost value becomes under the lower limit value that can be taken for the cost value.  [0067] Quality Judging Unit, checks for quality at initial time and at predetermined timing);
and sending configuration information to the core network and the local router to configure the selected first and second communication pathways to carry the different directions of the first class of service or quality of service stream between the local router and the core network ([0091] Fig 12, The control setup unit 108 receives an instruction from the quality judging unit 111 and sets, in the routers R1, R4 and R7, the changed cost values with respect to the link 1-4 and the link 4-7. With this setting, the cost values are actually reflected in the network).

Martin teaches that based on the monitored performance, selecting a second one of the communication pathways to carry one direction of a first class of service or quality of service stream between the local router and the core network, and selecting a third one of the communication pathways to carry another direction of the first class of service or quality of service stream between the core network and the local router ([0138] subsequent session reassignment (see FIG. 12) thus can evaluate the variable capacity in each upstream and downstream direction for respective network connections in determining to which network connection the session will be assigned.  [0143] if the sojourn time exceeds the established threshold time, and utilized to determine (at 356) that sufficient quality is not being maintained for the session as to trigger session reassignment).
The motivation to combine Yamada with Martin is the same as for Claim 4.  

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0230346 (Yamada) in view of US PGPub 2017/0366467 (Martin) further in view of US Patent 7,606,160 (Klinker).


Yamada (as modified by Martin) teaches the inventions of claims 1, 11 as described.
Yamada teaches on an IP network, a wireless LAN (see [0051]) but does not teach on the multiple pathways being sequentially connected via wireless then Ethernet.  
Klinker teaches, in the same field of endeavor, A system and method for controlling routing of data, Abstract.
Klinker also teaches wherein at least one of the multiple communication pathways passes through a wireless link and an Ethernet carrier sequentially connected between the local router and the core network (Fig 1C:  Network system 80 includes several local networks coupled to computer data network 82, such as the Internet, WAN Wide Area Network (WAN), Col 5 ln 41-45.  Server1's (local router) connection to the Internet (core routers) is typically by a relatively high bandwidth transmission medium such as a T1 line, a T3 line, Metro Area Ethernet, Col 6 ln 13-16).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Yamada per Klinker, so as to include further details of wherein at least one of the multiple communication pathways passes through a wireless link and an Ethernet carrier sequentially connected between the local router and the core network.  It would have been advantageous to include these details, as discussed above, as this would allow the invention to provide wireless clients direct access to network services. 

Claims 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0230346 (Yamada) in view of US PGPub 2017/0366467 (Martin) further in view of US PGPub 20150289176 (Liu).

Regarding Claims 9, 16:
Yamada (as modified by Martin) teaches the inventions of claims 1, 11 as described.
Yamada teaches wherein the monitoring includes measurement of key performance indicators of delay ([0055] A method of maintaining the quality of service may be to reduce a loss, a delay, etc of IP packets that achieve the communication service).
Yamada does not teach wherein the monitoring includes measurement of key performance indicators of jitter.
Martin teaches wherein the monitoring includes measurement of key performance indicators of jitter ([0142] Another active measurement technique to provide an indication of quality for voice or other high-priority data traffic is to measure jitter.  The jitter thus can be computed with respect to the arriving traffic, which further can be compared to a corresponding jitter threshold to provide a measure of network performance for session traffic).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Yamada per Liu, so as to include wherein the monitoring includes measurement of key performance indicators of jitter.  Yamada teaches on quality of service, see [0055], “A method of maintaining the quality of service may be to reduce a loss, a delay, etc of IP packets that achieve the communication service”.  It would have been advantageous to include monitoring jitter as it is an imperative measurement for ensuring Quality of Service.  
Yamada (as modified by Martin) does not teach on performance measurements including frame loss ratio.

Liu also teaches wherein the monitoring includes measurement of key performance indicators of frame loss ratio (Fig 6, step 604 "Generate Test Frame for each COS with ID".  Various handoff performance metrics may be calculated or otherwise derived, including, without limitation, frame delay, inter-frame delay variation or jitter, frame loss ratio, availability, [0035] ln 22-25).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Yamada per Liu, so as to include wherein the monitoring includes measurement of key performance indicators of frame loss ratio.  Yamada teaches on packet loss, see [0055], “A method of maintaining the quality of service may be to reduce a loss, a delay, etc of IP packets that achieve the communication service”.  It would have been advantageous to include frame loss ratio as it is an imperative measurement in a as this would allow the invention to accurately calculate the rate of degradation of service on the pathways/pipes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0230346 (Yamada) in view of US PGPub 2017/0366467 (Martin) further in view of US Patent 9,917,865 (Arora).


Yamada (as modified by Martin) teaches the invention of claim 1 as described.
Yamada (as modified by Martin) does not teach wherein execution of the application configures the controller device to allocate data flow by sending configuration information to the local router and the routers in the core network via APIs (Application Programming Interfaces) to implement the allocations.
Arora teaches, in the same field of endeavor, multi-level application programming interface (API) integration of a distributed enterprise application architecture deployed across datacenter/private cloud and public cloud.
Arora also teaches wherein execution of the application configures the controller device to allocate data flow by sending configuration information to the local router and the routers in the core network via APIs (Application Programming Interfaces) to implement the allocations (The present disclosure is directed to multi-level application programming  interface (API) integration of a distributed enterprise application architecture deployed across datacenter/private cloud and public cloud, such as  end-to-end configuration of bridging two virtual or physical datacenters via a cloud bridge using simple/user-friendly configuration interfaces and API calls.  Seamless integration of infrastructure from various providers with proprietary APIs can be achieved, without requiring user intervention or reconfiguration, Abstract, ln 1-10).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Yamada per Arora, so as to include wherein execution of the application configures the controller device to allocate data flow by sending configuration information to the local router and the routers in the core network via APIs (Application Programming Interfaces) to implement the allocations.   It would have been 

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454      

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454